            Case 2:20-cv-00148-SMJ                  ECF No. 14           filed 09/11/20    PageID.137 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_                                  FILED IN THE
                                                                                                        U.S. DISTRICT COURT
                                                     Eastern District of Washington               EASTERN DISTRICT OF WASHINGTON


             DAVID WESTON MCCRACKEN
                                                                                                   Sep 11, 2020
                                                                     )                                 SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:20-cv-00148-SMJ
                                                                     )
                   MICHAEL OBENLAND                                  )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendant Michael Obenland’s Motion for a More Definite Statement of Grounds in Habeas Petition (ECF No. 11) is
’
              GRANTED.
              Plaintiff David Weston McCracken’s Petition for Writ of Habeas Corpus (ECF No. 1) is DISMISSED without prejudice.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge          SALVADOR MENDOZA, JR.




Date: 9/11/20                                                                CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Lee Reams
                                                                                          (By) Deputy Clerk

                                                                             Lee Reams
